Case: 6:18-cv-00334-REW-HAI Doc #: 40 Filed: 10/18/19 Page: 1 of 1 - Page ID#: 378




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF KENTUCKY
                                SOUTHERN DIVISION
                                      LONDON

                                   )
                                   )
  CONNIE L. HACKER,                )
                                   )
       Plaintiff,                  )       No. 6:18-CV-334-CHB-HAI
                                   )
  v.                               )                ORDER
                                   )
  AETNA LIFE INSURANCE COMPANY,    )
       Defendants.                 )
                                   )
                                   )
                           *** *** *** ***

       The Court, having been advised that the parties have settled this matter (D.E. 39),

 HEREBY ORDERS THAT Plaintiff’s Motion to Compel (D.E. 27) is DENIED as moot.

       This the 18th day of October, 2019.
